t c memo united_states tax_court steven n levi and cristina levi petitioners v commissioner of internal revenue respondent docket no filed date harris l bonnette jr for petitioners anne m craig and lauren b epstein for respondent memorandum opinion dawson judge this deficiency case is before us on respondent’s motion for partial summary_judgment filed pursuant to rule on the ground that all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year in issue petitioners’ federal_income_tax return is invalid because it was not signed by them or an authorized agent petitioners objected to the motion by filing timely responses as explained herein we will grant respondent’s motion background at the time petitioners filed their petition they resided in florida petitioners’ federal_income_tax return in date petitioners hired florida attorney sarah martello to prepare their form_1040 u s individual_income_tax_return for return on date petitioners executed form_2848 power_of_attorney and declaration of representative appointing ms martello and her assistant misty priest as their representatives ms martello prepared signed and timely submitted petitioners’ return on their behalf attaching thereto form_2848 which states in relevant part acts authorized the authority does not include the power to sign certain returns notice_of_deficiency the internal_revenue_service irs philadelphia service_center processed petitioners’ return it was not returned to petitioners for any further signatures or modifications on date respondent issued a notice_of_deficiency to petitioners determining a dollar_figure deficiency in their federal income_tax a dollar_figure failure_to_file timely addition_to_tax pursuant to sec_6651 and a dollar_figure accuracy-related_penalty pursuant to sec_6662 respondent determined that petitioners failed to report dollar_figure in taxable retirement income and overclaimed federal_income_tax withholding of dollar_figure petitioners filed a timely petition for redetermination with this court on date answer and amended answer on date respondent filed an answer conceding that petitioners did not overclaim withholding credits on their return and made adjustments to petitioners’ return respondent also alleged that petitioners did not sign their return in their names and therefore they failed to file a return for that year in his amended answer filed on date respondent reiterated that petitioners did not sign their return and that the agent who signed on their behalf ms martello lacked the authority to do so petitioners did not file a reply to the amended answer petitioners’ separation and divorce although petitioners were married during the tax_year in issue and when the return was submitted they later separated on date a divorce proceeding was filed in alachua county florida their divorce became final on date request for admissions on date respondent filed a first request for admissions pursuant to rule requesting that petitioners admit the facts set forth in each of the following requests attached as exhibit a is a redacted copy of the form_1040 for that petitioners submitted to respondent petitioner steven n levi did not sign petitioners’ form_1040 for petitioner christina levi did not sign petitioners’ form_1040 for attached to petitioners’ form_1040 for is form_2848 power_of_attorney and declaration of representative the form_2848 power_of_attorney and declaration of representative attached to petitioners’ form_1040 for does not authorize any representative or agent to sign petitioners’ form_1040 petitioner steven n levi was not disabled or injured such that he was unable to make a return of his income the deadline for filing for which was date for taxable_year petitioner steven n levi was not continuously absent from the united_states for a period of at least days prior to date petitioner steven n levi did not request permission in writing of the district_director for the internal_revenue_district in which is located his legal residence for his return to be made by an agent petitioner christina levi was not disabled or injured such that she was unable to make a return of her income the deadline for filing for which was date for taxable_year petitioner christina levi was not continuously absent from the united_states for a period of at least days prior to date petitioner christina levi did not request permission in writing of the district_director for the internal_revenue_district in which is located her legal residence for her return to be made by an agent petitioners’ form_1040 for was not validly executed by either petitioner petitioners’ form_1040 for is not a valid_return on date petitioners’ counsel filed a motion for extension of time to respond to respondent’s request for admissions on date this court granted petitioners an extension of time until date to respond to the request for admissions on date petitioners’ counsel filed a motion to withdraw as counsel citing petitioners’ failure to communicate with him subsequently following resolution of communication difficulties on date petitioners’ counsel filed a motion to withdraw his motion to withdraw as counsel in addition he confirmed that petitioners agreed to waive any potential conflict of interest regarding his representation as counsel for both of them so that mrs levi could assert a claim for innocent spouse relief on date the court then granted petitioners’ counsel’s motion to withdraw his motion to withdraw as counsel previously on date counsel for respondent reminded petitioners’ counsel that petitioners had not responded to the first request for admissions to date petitioners have neither filed a response to the first request for admissions nor requested an extension of time to respond beyond the date deadline therefore the matters stated in the first request for admissions are hereby deemed admitted pursuant to rule c respondent’s motion for partial summary_judgment on date respondent filed a motion for partial summary_judgment as previously indicated petitioners filed a response objecting to the motion and later filed two supplements to their response discussion a partial summary adjudication may be made that does not dispose_of all the issues in a case if it is shown inter alia that there is no genuine dispute of material fact with respect to the question on which partial summary adjudication is sought rule b 98_tc_518 aff’d 17_f3d_965 7th cir on the basis of our review of the record in this case we are satisfied that partial summary_judgment may be rendered as a matter of law pursuant to sec_6011 any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary any return required to be made shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 sec_6061 provides that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary regulations promulgated under sec_6061 provide each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return see sec_1_6061-1 income_tax regs in addition sec_1_6012-1 income_tax regs provides that a return may be made by an agent if the taxpayer is unable to make the return by reason of disease injury or continuous absence from the united_states or if upon a showing of good cause the taxpayer obtains permission from the irs the regulation continues whenever a return is made by an agent it must be accompanied by a power_of_attorney or copy thereof authorizing him to represent his principal in making executing or filing the return id in general a federal_income_tax return that is not signed is invalid 281_us_245 81_f3d_1274 3d cir 384_f2d_863 5th cir failure to satisfy the requirements for filing a return is fatal to the validity and the timeliness of the return 113_tc_125 in addition an invalid return remains invalid even if the irs accepts and processes it see eg 270_f3d_1297 10th cir a cceptance cannot cure an invalid return aff’g tcmemo_1999_ downing v commissioner tcmemo_2007_291 wl at holding irs acceptance of return and payment would not waive the statutory requirements for a valid_return julicher v commissioner tcmemo_2002_55 wl at t he signature requirement for purposes of a valid joint_return may not be waived by internal_revenue_service personnel because petitioners are deemed to have admitted all the facts set forth in respondent’s first request for admissions there is no dispute as to any material fact as to the matters set forth therein ms martello is the only person who signed petitioners’ return the form_2848 attached to petitioners’ return did not authorize ms martello or any representative or agent to sign the return neither petitioner was disabled or injured such that he or she was unable to sign the return or was continuously absent from the united_states for a period of at least days before date nor did either petitioner request permission in writing of the district_director for the internal_revenue_district in which his or her legal residence was located for the return to be made by an agent clearly petitioners do not satisfy any of the conditions under which a return may be made by an agent see sec_1_6012-1 income_tax regs in sum because petitioners’ return was not signed by them or an authorized agent it was not a valid_return therefore we will grant respondent’s motion for partial summary_judgment to reflect the foregoing an order granting respondent’s motion for partial summary_judgment will be issued
